Case 5:21-po-00524-MLC Document5 Filed 08/04/21 Page 1 of 2

Freeburg Law LLC

Ethan Morris, Bar No. 7-6349
PO Box 3442

Jackson, WY 83001

Attorney for Defendant

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

THE UNITED STATES OF AMERICA,

Plaintiff,
Case No. 5:21-PO-00524-MLC
vs.
SAMANTHA DEHRING,
Defendant.

NOTICE OF DEMAND FOR DISCOVERY
COMES NOW Defendant Samantha Dehring and hereby provides notice of this request
for discovery pursuant to Rule 16 of the United States District Court Rules of Criminal Procedure
and Local Criminal Rule 16.1. Specifically, Defendant requests discovery of:

1. Oral statements made by the Defendant. Fed.R.Crim.P. 16(a)(1)(A).

2. Written or recorded statements made by the Defendant. Fed.R.Crim.P. 16(a)(1)(B).
Defendant expects these recordings include:

a. All video recordings of the encounter.

3. Defendant’s prior criminal record. Fed.R.Crim.P. 16(a)(1)(D).

4. Documents and objects. Fed.R.Crim.P. 16(a)(1)(E). Defendant requests inspection and
copying of documents or objects related to this case in the Government’s possession,
custody or control.

5. Reports of examinations and tests. Fed.R.Crim.P. 16(a)(1)(F).

6. Expert witnesses. Fed.R.Crim.P. 16(a)(1)(G). Defendant requests the curriculum vitae

and expected testimony of any expert witnesses called by the government.

 

Freeburg Law LLC | Box 3442, Jackson, WY 83001 | tel. (307) 200-9720| fax (307) 939-7090
Page 1 of 2
Case 5:21-po-00524-MLC Document5 Filed 08/04/21 Page 2 of 2

Dated B- 72] . Ze het

Ethan Morris, Bar No. 7-6349
Freeburg Law LLC

PO Box 3442

Jackson, WY 83001

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing was sent to:

 

United States Attorney's Office 0 hand delivery
Post Office Box 703 0 U.S. mail
Yellowstone NP, WY 82190 Cc email
CM-ECF
patea_B= 4 2/_ See
Signed

 

Freeburg Law LLC | Box 3442, Jackson, WY 83001 | tel. (307) 200-9720| fax (307) 939-7090
Page 2 of 2
